United States Court of Appeals
                     For the First Circuit


No. 10-1514

CITY OF DEARBORN HEIGHTS ACT 345 POLICE & FIRE RETIREMENT SYSTEM,
   Individually and on Behalf of All Others Similarly Situated,

                           Plaintiff,

                INTER-LOCAL PENSION FUND GCC/IBT,

                      Plaintiff, Appellant,

                               v.

 WATERS CORPORATION, DOUGLAS A. BERTHIAUME, and JOHN A. ORNELL,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on January 20, 2011 is
amended as follows:

     On page 13, line 3, "SEC v. Ficken, 546 F.3d 45, 47-48 (1st
Cir. 2008);" is inserted before "SEC v. Fife".